TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00521-CV



                                      Roger Fay, Appellant

                                                 v.

       Texas A&M University, Geochemical and Environmental Research Group;
   The College of Geosciences and Maritime Studies; Dr. Ray Bowen; Dr. Robert Duce;
       Dr. Norman Guinasso; Dr. Roger Sassen; and Dr. David Schink, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. 97-08888, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Roger Fay has appealed from a judgment dismissing, for want of subject matter

jurisdiction, a suit he filed under the Texas Whistleblower Act. On September 29, 2015, the Clerk

of this Court notified Fay that the reporter’s record was overdue and that if he did not make

arrangements to have the reporter’s record filed, his opening brief would be due on October 29,

2015.1 Fay did not make these arrangements, and the reporter’s record has not been filed.

               Fay then failed to file his brief by the October 29 deadline. After Fay failed to

file his brief timely, the Clerk of this Court sent notice to him—on November 4, 2015—advising

that his brief was overdue and that if he did not file a brief or otherwise respond with a




       1
          See Tex. R. App. P. 35.3(b), (c), 37.3(c) (regarding reporter’s record); see id. R. 38.6(a)
(specifying time for appellant to file brief).
reasonable explanation by November 16, 2015, his appeal would be subject to dismissal for

want of prosecution.2 The November 16 deadline has passed, and to date Fay has not filed a brief

or otherwise responded. Accordingly, we dismiss this appeal for want of prosecution.3



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: November 25, 2015




       2
         See id. R. 38.8(a)(1) (if appellant fails to timely file a brief, Court may dismiss appeal for
want of prosecution unless appellant reasonably explains the failure and appellee is not significantly
injured by that failure).
       3
           See id. R. 42.3(b).

                                                  2